**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **




                                                          Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          15-JUN-2020
                                                          08:43 AM



            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                  vs.

       SAMUEL JOO RIM SU, Petitioner/Defendant-Appellant.
________________________________________________________________

                           SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-00252)

                            JUNE 15, 2020

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY McKENNA, J.

                           I.   Introduction

     Samuel Joo Rim Su (“Su”) was convicted of Operating a

Vehicle under the Influence of an Intoxicant (“OVUII”).        At

trial, his counsel sought to impeach the credibility of one of

the State’s witness, Honolulu Police Department (“HPD”) Officer

Jared Spiker (“Officer Spiker”), under Hawaiʻi Rules of Evidence
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER           **


(“HRE”) Rule 608(b).         That rule states, in relevant part, as

follows:

               Specific instances of conduct. Specific instances of the
               conduct of a witness, for the purpose of attacking the
               witness’ credibility, if probative of untruthfulness, may
               be inquired into on cross-examination of the witness and,
               in the discretion of the court, may be proved by extrinsic
               evidence. . . .

Defense counsel contended that the “specific instances of

conduct” evincing Officer Spiker’s untruthfulness were contained

in transcripts from three other proceedings in which Officer

Spiker was a witness for the State:            State v. Kuni, State v.

Lee, and State v. Thomas.          The District Court of the First

Circuit (“district court”)1 did not allow defense counsel to

cross-examine Officer Spiker concerning these proceedings,

ruling that none were probative of Officer Spiker’s

untruthfulness.

         The Intermediate Court of Appeals (“ICA”) upheld the

evidentiary rulings in a summary disposition order (“SDO”).

State v. Su, CAAP-XX-XXXXXXX, 2019 WL 2296467 (Haw. App. May 30,

2019) (SDO).       The ICA further stated that the district court

“was able to review all the materials” submitted by defense

counsel concerning the Kuni, Lee, and Thomas proceedings.                   Su,

SDO at 6.       Therefore, the ICA held, the district court “had ‘in

its possession sufficient information to appraise the biases and

motivations of the witness’ and did not abuse its discretion by
1        The Honorable Trish K. Morikawa presided.


                                         2
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


preventing further cross-examination of Officer Spiker”

concerning his testimony in those proceedings.           Id.

         We accepted certiorari to clarify that admissibility of

evidence under HRE Rule 608(b)2 involves a two-step

inquiry: (1) whether the specific conduct evidence proffered for

the “purpose of attacking the witness’[s] credibility” is

“probative of untruthfulness,” and, if so, (2) whether the

probative value of the specific conduct is substantially

outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue

delay, waste of time, or needless presentation of cumulative

evidence pursuant to HRE Rule 403.         An appellate court reviews

the trial court’s two-step admissibility determination under the

right/wrong standard as to the first step, and under the abuse

of discretion standard as to the second step.          We also accepted

certiorari to correct the ICA’s SDO to the extent that it

suggests that a trial court can consider excluded evidence in

reaching judgment.

         We therefore vacate the ICA’s July 2, 2019 Judgment on

Appeal, as well as the district court’s August 2, 2018 Judgment.



2     We are addressing the evidentiary rule. A defendant also has a
constitutional right to cross-examine a witness and elicit testimony upon
matters bearing upon the witness’s credibility. See State v. Jones, 62 Haw.
572, 578, 617 P.2d 1214, 1219 (1980).



                                       3
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     **


This case is remanded to the district court for further

proceedings consistent with this opinion.

                                  II.   Background

A.       District court proceedings

         On January 24, 2018, the State charged Su via Complaint

with one count of OVUII, in violation of HRS § 291E-61(a)(1)

and/or (a)(3) (2007).3

         1.   Defense notices of intent to use impeachment evidence

               a.   First notice of intent (Kuni ADLRO proceedings)

         On May 1, 2018, Su filed three Notices of Intent to Use

Impeachment Evidence against the State’s witness, Officer

Spiker.       The first notice of intent informed the court that Su

intended to use extrinsic evidence, in the form of transcripts

of a proceeding, from an unrelated ADLRO hearing involving

Respondent Selina Kuni, to show that Spiker had “admitted to

submitting a false sworn statement” to ADLRO.              The transcript

read as follows, with emphasis added:

               ATTORNEY BURK [counsel for Selina Kuni]: Okay. And after
               going to the police station, taking Ms. Kuni to the police
               station, you went over the notice of administrative
               revocation with her?

               OFFICER SPIKER:   Yes.

               ATTORNEY BURK: Okay. And following, I guess after going
               over the notice of administrative revocation with her you
               also signed the fourth page, correct?

               OFFICER SPIKER:   Yes.

3        Su was ultimately tried on just the HRS § 291E-61(a)(1) charge.



                                         4
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **



           ATTORNEY BURK: Okay. And on the fourth page you swear and
           affirm that the pages one to four of the form that you
           handed in provided to the ADLRO were read to her and was
           issued to her?

           OFFICER SPIKER:    Yes.

           . . . .

           ATTORNEY BURK: Yeah. So I am handing you exhibit A for
           identification. Do you recognize that?

           OFFICER SPIKER:    Yes.

           ATTORNEY BURK:    Okay.   And what do you recognize that to
           be?

           OFFICER SPIKER:    Appears to be the revocation paper I read
           to Ms. Kuni.

           ATTORNEY BURK:    The first page only.

           OFFICER SPIKER:    The first page, yeah.

           ATTORNEY BURK: Okay.

           . . . .

           ATTORNEY BURK: Okay.      Now and this was the form that you
           gave to Ms. Kuni?

           OFFICER SPIKER:    I believe so, yes.

           ATTORNEY BURK: Okay. Now could you look at the form which
           was handed to the ADLRO?

           OFFICER SPIKER:    Uh huh.

           . . . .

           ATTORNEY BURK:    And we direct you to part one, paragraph
           two.

           OFFICER SPIKER:    Yes.

           ATTORNEY BURK:    Those are different, correct?

           OFFICER SPIKER:    Yes.

           ATTORNEY BURK: Okay. So the form that you issued, the
           form that you issued to Ms. Kuni is in fact not the form
           that you provided to the ADLRO? It is not identical to the
           one you provided to ADLRO?

           OFFICER SPIKER:    Yes.


                                        5
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER           **


           ATTORNEY BURK: Okay. And the form that you issued or gave
           to the A[D]LRO, handed in to the ADLRO you had altered the
           form after giving it to Ms. Kuni, correct?

           OFFICER SPIKER:    I believe so, yes.

           ATTORNEY BURK:    Explain, if you have an explanation, or if
           you recall.

           OFFICER SPIKER: I can’t recall why I did that because
           normally I normally check it off and then make the copies
           but I can’t recall why, I know she initialed everything
           that she refused. I just made an error on my part. As I
           recall she did initial a refusal . . . I guess it is just
           –-

           ATTORNEY BURK: But whenever, on the form when you swear
           and affirm that you handed that form to her, that is not in
           fact true then, correct?

           OFFICER SPIKER:    Yes, in this instance, yes, not true.

           ATTORNEY BURK:    Thank you.       No further questions.

(Emphases added.)

           b.   Second notice of intent:              Lee OVUII trial

     In the second notice of intent, Su asked the district court

to take judicial notice of the records and files in an unrelated

OVUII case, State v. Lee.        He intended to use, as extrinsic

evidence, testimony Officer Spiker provided about how the

defendant in that case, Michelle Lee, had been driving on the

wrong side of the road.        The judge in the Lee case, Judge Lanson

Kupau, specifically found that Officer Spiker’s testimony did

not make “physical sense” and acquitted the defendant.                  Spiker’s

testimony had proceeded as follows:

           Q [by the State on direct examination]: And, Officer
           Spiker, on . . . October 26, 2016, what did you initially
           stop the defendant for?




                                          6
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


           A [Spiker]: The defendant was driving on the wrong side of
           the road, crossing the double solid yellow lines on
           Kapiʻolani Boulevard just prior to Piʻikoi Street.

           . . . .

           Q: And what was your vantage point when you observed [the
           vehicle going on the wrong side of the road]?

           A:   I’d say about maybe 20 yards away.

           . . . .

           A: It was traveling head-on in the opposite direction. I
           was traveling east on Kapiʻolani Boulevard and the -- and
           the vehicle was traveling west in the furthest makai lane.

           Q: All right. And about how far away was the vehicle when
           you first made this observation?

           A:   I’d say about 20 yards.

           Q: Okay. And do you recall, you said also that you saw
           the vehicle cross over double solid yellow lines?

           A:   Yes.

           Q:   When did you see that in the sequence of events?

           A: . . . . [W]hat caught my attention was I observed a
           white BMW, it was about -- from my estimation about three
           to five yards over the double solid yellow line, traveling
           west in the eastbound side of Kapiʻolani Boulevard.

           Q:   Okay.

           A: For about four to eight seconds.    That’s what caught my
           attention.

           . . . .

           Q: . . . . And which lane were you in on the eastbound
           direction?

           A:   On the middle lane.

On cross-examination, the defense attorney elicited the

following testimony from Officer Spiker about his observations

of the defendant’s driving:

           Q: On October 26 you said you were 20 yards away, correct,
           when you first observe[d] Miss Lee?


                                      7
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         **


           A:   It’s an estimate around there, yes.

           Q:   About 20 yards.     And but you were traveling, correct?

           A:   Yes.

           Q:   You were driving?

           A:   Yes.

           Q:   Okay.   And what is the speed limit in the area?

           A:   Thirty-five miles per hour.

           Q: And were you going [the] speed limit or were you going
           slower or faster would you estimate when you first saw [the
           defendant driving]?

           A:   Maybe -- maybe a little slower than the speed limit.

           Q:   So about 30 maybe?

           A:   I can’t speculate.     Maybe 25.

           Q: Okay. Is -- well, and would you estimate Miss Lee was
           driving at about the speed limit?

           A:   I’d say around there.     I can’t recall her speed.

           Q:   She was -- but speeding wasn’t an issue?

           A:   She was not traveling -- she was not speeding, no.

     At the close of evidence, defense counsel moved for a

judgment of acquittal, arguing that Officer Spiker’s testimony

“just doesn’t make sense.”          Defense counsel argued there should

have been a collision between the defendant and Officer Spiker

if, as Officer Spiker testified, (1) both were separated by a

distance of 20 yards; (2) he was traveling at 25 miles an hour;

(3) she was traveling at 35 miles an hour; (4) the defendant was

“three to five yards” over the double solid yellow line, meaning

in Officer Spiker’s lane of travel; and (5) Officer Spiker

observed her driving towards him for four to eight seconds.                The


                                         8
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


district court granted the defendant’s motion for judgment of

acquittal, stating the following:

           Looking in the light most favorable to [the] State and
           resting solely upon the testimony of Officer Spiker at this
           point in time, the Court agrees with defense counsel.
           Officer Spiker’s testimony simply does not make sense as he
           was -- he testified that she crossed the double solid line
           three to five yards, which is nine to fifteen feet, at
           approximately 20 yards away from him in the opposite
           direction.
                 And if she was going the speed limit, and even if he
           was going at 25 miles an hour, within seconds that places
           her not only in the direct lane oncoming Officer Spiker,
           but at 15 feet at his outside estimate would place her in
           the -- partially the middle lane. So and in the event at
           that speed and if we listen to Officer Spiker and that she
           was at that distance for four to eight seconds simply
           doesn’t make physical sense.
                 As a result, the Court cannot take his testimony and
           grants the motion for judgment of acquittal.

           c.   Third notice of intent:      Thomas harassment trial

     Lastly, in the third notice of intent, Su’s counsel asked

the district court to take judicial notice of the records and

files in an unrelated harassment case involving defendant

Darrell Thomas, whom the district court found not guilty after a

bench trial.    Su’s counsel intended to introduce extrinsic

evidence of Officer Spiker’s police report, recounting Thomas’s

actions during a brawl in the lobby of the Ala Moana Hotel.

Su’s counsel alleged the details in the police report “d[id] not

match the video evidence from the case.”         Specifically, Officer

Spiker’s police report related that, during the brawl, he

encountered Thomas, who “had a fighting stance and his fists

were clenched.”    The police report stated Thomas refused to

comply when Officer Spiker placed him under arrest for

                                     9
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


harassment, so Officer Spiker “did a double-leg take down and

took [Thomas] to the ground.”     According to the police report,

Thomas then told Officer Spiker, “[F]uck you pig.”

     Su’s counsel asserted that video evidence showed Thomas

assisting a person who had been knocked out and was lying on the

ground.   According to Su’s counsel, a third party pushed Thomas

into Officer Spiker, who then tackled Thomas to the ground and

ran out of the hotel lobby.     Su’s counsel stated Officer Spiker

then returned to the hotel lobby and confronted Thomas, who held

his open palms out and appeared to be pleading with Officer

Spiker.   Su’s counsel contended Officer Spiker then arrested and

handcuffed Thomas without incident.

     To support his argument, Su’s counsel appended a

declaration from Thomas’s counsel, William Li, averring that the

still photos (appended as exhibits to the notice of intent)

accurately depicted the incident that was captured on a video-

recording of the Ala Moana Hotel lobby, which had been entered

into evidence in Thomas’s case.     Su’s counsel represented that

the video-recording was “later destroyed by the prosecution.”

     Su’s counsel also appended as exhibits the trial

transcripts in Thomas’s case, in which Officer Spiker testified

consistently with his police report.      Su’s counsel argued that,

on cross-examination, Officer Spiker stated that the video-



                                  10
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


recording did not show Thomas with clenched fists or throwing

punches.   Thomas was ultimately acquitted.

     2.    The State’s memorandum in opposition to
           Defendant’s notices of intent #1, #2, and #3

     In its memorandum in opposition to the defense’s three

notices of intent, the State asked the district court to

preclude introduction of the evidence from the Kuni, Lee, and

Thomas proceedings.     The State quoted State v. Torres, 85 Hawaiʻi

417, 425, 945 P.2d 849, 857 (App. 1997), for the following

proposition about HRE Rule 608:     “[W]itness character evidence

may be defined as evidence that directly relates to general

credibility of the witness, rather than the believability of

specific testimony, and conveys some judgment about the ethics

or moral qualities of that witness.”      The ICA in Torres went on

to note that, “in many circumstances, a witness’s misstatements

may be due to defects in memory or knowledge, or attributable to

bias, rather than indicative of untruthfulness.”       85 Hawaiʻi at

427, 945 P.2d at 859.     The State argued that Officer Spiker’s

testimony in the Kuni, Lee, and Thomas proceedings “only show

that Officer Spiker is a human being” who makes mistakes; may

not accurately estimate distances and speeds; and may not

remember the exact details of an incident that occurred months

earlier, lasted two minutes, and involved over 60 people

brawling in a hotel lobby.     First, the State argued that Officer


                                  11
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


Spiker’s testimony in the Kuni proceeding showed only that he

checked off a box on Kuni’s paperwork later and that he

“admit[ted] to making a mistake.”      Second, the State contended

that Officer Spiker’s testimony in the Lee case was “rejected

because ‘it didn’t make sense’ to Judge Kupau, not because

Officer Spiker had a reputation or character for

untruthfulness.”    Third, the State asserted that discrepancies

in Officer Spiker’s police report and the video-recording in the

Thomas case, at most, called into question his “credibility as

to personal knowledge,” but did not give rise to a “character of

untruthfulness.”

     3.    Trial

     Disposition of Su’s notices of intent was consolidated with

trial on the HRS § 291E-61(a)(1) charge.      The district court

proposed calling Officer Spiker to the stand for direct

examination, after which it would address the defense’s notices

of intent; counsel for the State and for Su agreed.

     Before Officer Spiker was called to testify, however, the

State called Officer Mitchell Cadena (“Officer Cadena”) to

testify.   Officer Cadena testified that on January 6, 2018, at

approximately 12:55 a.m., he saw Su on a moped on Wilder Avenue

going eastbound, prior to Keʻeaumoku Street.      Su was “driving

like ‘S’ pattern in the lane,” meaning he was “[g]oing side to

side within the lane,” before crossing into an adjacent

                                  12
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


eastbound lane of travel twice, and then crossing the double-

yellow line into the westbound lanes of travel once.       Officer

Cadena then initiated a traffic stop and called for back-up;

Officer Spiker would arrive in a few minutes to assist Officer

Cadena.   Upon speaking with Su, Officer Cadena “detected an odor

of some sort of an alcoholic beverage emitting from [Su’s]

breath,” and noted Su’s “eyes were red, watery, and glassy.”

     The State then called Officer Spiker, who testified on

direct examination that he covered Officer Cadena on a traffic

stop; Officer Cadena had pulled over Su, and Officer Spiker

asked Su to perform three standardized field sobriety tests:

the Horizontal Gaze Nystagmus test, the Walk-and-Turn test, and

the One-Leg Stand test.     Officer Spiker testified that he

detected a strong odor of an alcoholic type beverage coming from

Su’s breath, and Su had red, glassy, watery eyes; slurred

speech; and a red, flushed face.       Officer Spiker testified that

Su was unsteady on his feet throughout the tests, for example,

swaying during the Horizontal Gaze Nystagmus test, missing

several steps and not following instructions on the Walk-and-

Turn test, and hopping about with his arms extended to balance

himself on the One-Leg Stand test.      Officer Spiker then arrested

Su on suspicion of OVUII.

     After Officer Spiker’s direct examination, he was excused

from the courtroom so that the district court could address the

                                  13
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


defense’s notices of intent.       As to the first notice of intent,

the district court ruled that it would not allow defense counsel

to impeach Officer Spiker with the Kuni ADLRO proceedings,

explaining as follows:

           So the court’s going to note that the court does agree with
           the State in a sense that [Officer Spiker] did make the
           markings. He looked at it. He -- in his testimony, he
           explained why he did it. He said it was an error on his
           part. He did -- he recalled he did initial a refusal. And
           so based on that, the court’s going to note that he
           admitted that the form was altered after giving it to her.
           So while -- I guess -- well, technically, they signed the
           forms. He did explain what he did and that he made an
           error, and he explained it. So based on that, the court is
           going to not allow counsel to cross-examine him in regard
           to the ADLRO. . . .

Defense counsel registered his objection to the ruling.            The

district court then went into greater detail about how it was

applying the evidence rules to the notices of intent, stating

the following:

           [T]here’s a whole bunch of rules that the court has to look
           at in regard to this, relevancy, 402, 404 -- . . . . 608.
           [S]pecifically, for 608(b), the court has to look for
           specific instances of conduct of a witness for the -- for
           the purpose of attacking the witness’s credibility if
           probative of untruthfulness. That’s when it can be
           inquired into on cross-examination. So in light of the
           fact that at the time when he was questioned about it, he
           explained it and -- and -- and that -- and of that nature,
           then the court is going to -- that’s why the court’s
           denying it. . . .

     With respect to the second notice of intent, the district

court ruled that defense counsel could not cross-examine Officer

Spiker about the Lee proceedings, rejecting defense counsel’s

assertion that Judge Kupau found Officer Spiker “not credible”

as follows:


                                    14
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


           I don’t know that [Judge Kupau] didn’t find [Officer
           Spiker’s testimony] credible. I think he just said that
           the testimony didn’t make sense in light of the distances
           and the time, you know. And so based on that, it does
           sound -- the court doesn’t -- at no point does the court
           see [Judge Kupau] say that he finds [Officer Spiker] not
           credible. The court just notes that he says that the
           testimony does not make sense. He thinks it’s an
           impossibility to travel four to eight seconds at a speed of
           35 miles an hour while he’s going 25 miles an hour 20 miles
           -- 20 yards away and then to cross over for that amount of
           time. It didn’t make sense to the court. . . . Officer
           Spiker was very clear when he said a number of times, you
           know, I’m not sure, I think it’s about this amount or this
           distance. He never particularly said yes, I’m a hundred
           percent sure . . . . [T]he court’s going to note that he
           was trying to be honest, you know, and unfortunately, you
           know, what his testimony was didn’t make sense.

Defense counsel noted his objection for the record.

     With respect to the third notice of intent, the district

court ruled that defense counsel could not cross-examine Officer

Spiker about the Thomas proceedings:

           THE COURT: [L]ooking at . . . what was printed, the
           court’s not going to find that [Officer Spiker] lied that
           -- or that he misrepresented in his police report. That
           was his version of what occurred. It may not be exactly
           how it all played out, but that’s what he saw. And -- the
           court’s going to say that based on the photos, it’s not --
           it’s not a hundred percent clear that he was lying or that
           he was making something up. There was clearly some kind of
           confrontation. . . .

           [DEFENSE COUNSEL]: Well, I mean, I don’t know if I want to
           say he’s lying, but . . . what he puts in his reports is
           very inaccurate of what actually transpired. At no time in
           the video do you ever see the person squaring up with
           clenched fists.

           . . . .

           THE COURT: I only have stills. The court does not see any
           clenched fist. But the court does see body language that
           could indicate that he -- the defendant was squaring up
           . . . .

           The court doesn’t have the entire video. The court --
           . . . . the pictures that the court has, I can’t see
           clearly his fists. . . .




                                    15
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


           But nevertheless, just because someone’s not in a typical
           boxing stance, doesn’t mean that they’re not in a stance to
           fight.

           . . . .

           So that’s why the court is going to deny that.

Defense counsel noted his objection for the record.           After the

district court ruled on all three of the defense’s notices of

intent, cross-examination of Officer Spiker proceeded.

     The district court ultimately found Su guilty of OVUII.              In

issuing its ruling from the bench, the district court made a

specific finding that Officer Spiker’s testimony was credible.

As to whether Su’s driving indicated he was impaired, the

district court noted “for some reason, it seems to be that a lot

of people on mopeds seem to like to do that little ‘S’ thing,”

so that manner of operating the moped “in and of itself wasn’t a

strong indicator” of impaired driving to the district court.

However, the district court expressed its concern that Su had

crossed over into other lanes of travel and could have gotten

hurt.   The district court also explained how it weighed the

officers’ testimonies as follows:

           [I]n making the decision on the impairment, the court
           weighs the driving with the field sobriety test so that
           everyone understands that the court -- if there’s really
           bad driving, the court doesn’t expect -- doesn’t need to
           expect too much of a bad field sobriety test in order to
           find that there was impairment. And vice versa, if the
           driving wasn’t too bad, then the -- then the court would be
           looking for some type of -- I guess worse type of -- or not
           as doing well on the field sobriety test.




                                    16
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


Under the totality of the circumstances, the district court

found Su guilty.        Su timely appealed.

B.       ICA appeal

         1.   Su’s opening brief

         On appeal, Su argued the district court erred by precluding

cross-examination of Officer Spiker as to his testimony in the

Kuni, Lee, and Thomas proceedings.            Su’s argument on appeal

appears in two paragraphs at the end of his opening brief:

                     Despite having given prior notice of 3 different
               instances of past untruthfulness of Officer Spiker, the
               trial court did not allow cross examination of any of the
               notice of intents. Absent Spiker’s testimony, the court
               would not have concluded that SU was guilty.
                     In denying each of the Notice of Intents, it was the
               court’s position that because Spiker tried to explain away
               his inconsistencies at the time, they were not false. Yet,
               that is what cross examination is for. The alleged
               falsifications were relevant towards determining Spiker’s
               credibility. The court could have given whatever weight it
               wanted to the falsifications, but should have allowed cross
               examination on the issues raised in the notice of intents
               in order for it to do so under HRE 608(b). See State v.
               Estrada, 69 Haw. 204, 219, 738 P.2d 812, 823 (1987).

Su then asked the ICA to “reverse”4 his conviction and remand his

case for a new trial, as the cumulative effect of any individual

errors warranted a new trial.

         2.   The State’s answering brief

         The State first noted that HRE Rule 608(b) “allows cross-

examination of a witness concerning specific instances of

4     Under Hawaiʻi Rules of Appellate Procedure Rule 35(e) (2010), “[w]hen
used in an opinion or dispositional order, the word ‘reverse’ ends litigation
on the merits, and the phrase ‘vacate and remand’ indicates the litigation
continues in the court or agency in accordance with the appellate court’s
instruction.” Su’s opening brief appears to have requested that the ICA
vacate and remand the district court’s judgment.


                                        17
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    **


conduct that are relevant to the trait of credibility” and

“governs attack of a witness by revelation of that witness’

relevant misdeeds,” quoting the Supplemental Commentary to HRE

Rule 608.       The State argued that the district court did not

abuse its discretion in disallowing cross-examination of Officer

Spiker concerning the Kuni, Lee, and Thomas proceedings.             First,

with respect to the Kuni proceedings, the State argued that the

Kuni transcripts showed that Officer Spiker “made a mistake as

opposed to showing that Officer Spiker was untruthful.”             Second,

with respect to the Lee proceedings, the State pointed out that

the transcripts do not bear out any express finding by Judge

Kupau that Officer Spiker was “uncredible”; rather, Judge Kupau

found Officer Spiker’s testimony concerning distances and speeds

did not make physical sense.         Third, with respect to the Thomas

proceedings, the State argued that defense counsel had not put

the video-recording into evidence at Su’s trial5; therefore,

there was no basis to argue that the video-recording would

demonstrate Officer Spiker’s untruthfulness.           Further, the State

pointed out that Su’s counsel himself argued that Officer Spiker

may not necessarily be untruthful, as follows: “Well, I mean, I

don’t know if I want to say [Officer Spiker is] lying, but . . .



5     The State did not appear to acknowledge Su’s counsel’s assertion in his
Notice of Intent #3 that the prosecution had destroyed the Thomas video-
recording.


                                      18
**     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


what he puts in his report is very inaccurate of what actually

transpired.”

       3.   The ICA’s summary disposition order

       The ICA affirmed the district court’s judgment in an SDO.

Su, SDO at 1.     The ICA stated it “d[id] not disagree” with the

district court’s finding that “each instance did not constitute

examples of untruthfulness under HRE Rule 608(b).”         Su, SDO at

5.   As to the first instance, the ICA concluded, “The transcript

of ADLRO proceedings submitted by Su reflected that Officer

Spiker had been shown the Notice of Revocation form, which he

acknowledged he marked after making copies and that he made a

mistake and did not follow his normal procedure.”         Id.   The ICA

footnoted the fact that neither the purportedly inconsistent

ADLRO forms, nor further transcripts in the Kuni proceedings

about the purportedly inconsistent ADLRO forms, were entered

into the record with Su’s first notice of intent.         Su, SDO at 3

n.2.

       As to the second instance, the ICA concluded, “The

transcript of Officer Spiker’s testimony in the Lee case showed

that he testified as to estimates of distance and speed and that

he was not certain of these numbers.”        Su, SDO at 5.

       As to the third instance, the ICA concluded, “Finally,

although the screen shots of the surveillance videos in the

Thomas case did not depict, for example, the clenched fist or a

                                    19
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     **


classic fighting stance that Officer Spiker maintained Thomas

displayed during the incident, neither the screen shots nor the

video recordings themselves purported to be a complete

documentation of the incident.”       Su, SDO at 5-6.      The ICA

considered each of the instances to be “fairly . . .

characterized as mistakes, inaccuracies in memory or differences

in interpretations of another’s actions.”         Su, SDO at 5.

     The ICA went on to observe the following:

           Furthermore, the District Court, having consolidated the
           hearing on the Notices of Intent with trial was able to
           review all the materials included in those Notices and the
           additional exhibits presented, and had “in its possession
           sufficient information to appraise the biases and
           motivations of the witness” and did not abuse its
           discretion by preventing further cross-examination of
           Officer Spiker on these incidents.

Su, SDO at 6 (citing State v. Sabog, 108 Hawaiʻi 102, 107, 117

P.3d 834, 839 (App. 2005)).

C.   Certiorari proceedings

     On certiorari, Su argues that the ICA erred in ruling that

the district court properly precluded cross-examination of

Officer Spiker about the Kuni, Lee, and Thomas proceedings.

Before this court, Su repeats, verbatim, the two-paragraph

argument made before the ICA.       Su further argues that the ICA

erred in “agree[ing] with the [district] court that because

Spiker tried to explain [the purported discrepancy between Kuni

ADLRO forms] away in another proceeding, he had already been

questioned about the form and explained it.”          As to the notices


                                    20
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


of intent involving the Lee and Thomas proceedings, Su merely

states that he had shown prima facie evidence of untruthfulness

on the part of Officer Spiker in these other proceedings;

therefore, the ICA erred in concluding that the district court

did not abuse its discretion in disallowing cross-examination

about Officer Spiker’s testimony in those proceedings.

         Su also criticizes the ICA’s SDO for stating, “Furthermore,

the District Court, having consolidated the hearings on the

Notices of Intent with trial was able to review all the

materials included in those Notices and the additional exhibits

presented, and had ‘in its possession sufficient information to

appraise the biases and motivations of the witness’ and did not

abuse its discretion by preventing further cross-examination of

Officer Spiker on these incidents.”         Su, SDO at 6 (citing Sabog,

108 Hawaiʻi at 107, 117 P.3d at 839).         Su contends that the

district court excluded the evidence; therefore, it could not

have appraised the biases and motivations of Officer Spiker

using that evidence.        Su argues that limiting his cross-

examination of Officer Spiker was not harmless error, because

the district court “ruled[6] that absen[t] Spiker’s testimony,

she would not have concluded that SU was guilty.”


6     The district court made no such ruling. It    stated that it balanced
Officer Cadena’s testimony concerning Su’s manner   of driving with Officer
Spiker’s testimony concerning Su’s performance on   the standardized field
sobriety tests to determine Su operated his moped   while impaired; both
                                                                (continued. . .)

                                      21
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         **


     The State’s Response does not engage with the merits of

Su’s arguments; rather, the State contends that Su’s application

merely re-litigates his ICA appeal.

                        III.    Standard of review

           [D]ifferent standards of review must be applied to trial
           court decisions regarding the admissibility of evidence,
           depending on the requirements of the particular rule of
           evidence at issue. When application of a particular
           evidentiary rule can yield only one correct result, the
           proper standard for appellate review is the right/wrong
           standard. However, the traditional abuse of discretion
           standard should be applied in the case of those rules of
           evidence that require a “judgment call” on the part of the
           trial court.

Kealoha v. Cty. of Hawaiʻi, 74 Haw. 308, 319-20, 844 P.2d 670,

676 (1993).    An abuse of discretion occurs where the trial court

“clearly exceeds the bounds of reason or disregards rules or

principles of law or practice to the substantial detriment of a

party litigant.”     State v. Kupihea, 80 Hawaiʻi 307, 312, 909 P.2d

1122, 1127 (1996).

                               IV.   Discussion

     Defense counsel sought to impeach Officer Spiker through

cross-examining him then introducing extrinsic evidence

regarding his testimony in Kuni, Lee, and Thomas under HRE Rule

608(b), which allows the credibility of a witness to be attacked

using “[s]pecific instances of conduct” that are “probative of



(continued. . .)
officers testified that Su smelled of alcohol and had red, watery, glassy
eyes. Officer Cadena’s testimony provides substantial evidence supporting
Su’s OVUII conviction.


                                      22
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


untruthfulness.”        The relevant portion of HRE Rule 608(b) states

the following:

               Specific instances of conduct. Specific instances of the
               conduct of a witness, for the purpose of attacking the
               witness’ credibility, if probative of untruthfulness, may
               be inquired into on cross-examination of the witness and,
               in the discretion of the court, may be proved by extrinsic
               evidence. . . .

The original Commentary to HRE Rule 608(b) states that this

subsection “allows cross-examination of the witness relative to

specific collateral conduct to the extent that such conduct is

relevant to veracity.”7 (Emphasis added.)             The Supplemental

Commentary goes on to state that the intent of the rule is “to

invest the trial judge with discretion to admit the extrinsic

evidence in such a case, assuming the witness is confronted on

cross-examination and denies the material.”

         Professor Bowman explains that HRE Rule 608(b) governs

misbehavior other than criminal convictions, which are governed


7     The 1992 Supplemental Commentary to HRE Rule 608(b) states that the
rule “allows cross-examination of a witness concerning specific instances of
conduct that are relevant to the “trait of credibility.” (Emphasis added.)
This reference to the word “trait” here should not confuse HRE Rule 608(b)
with HRE Rule 608(a), which generally covers the “character trait” of
truthfulness or untruthfulness. HRE Rule 608(a) provides:

               (a) Opinion and reputation evidence of character. The
               credibility of a witness may be attacked or supported by
               evidence in the form of opinion or reputation, but subject
               to these limitations:

               (1) The evidence may refer only to character for
               truthfulness or untruthfulness, and
               (2) Evidence of truthful character is admissible only after
               the character of the witness for truthfulness has been
               attacked by opinion or reputation evidence or otherwise.



                                        23
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


by HRE Rule 609.    Addison M. Bowman, Hawaii Rules of Evidence

Manual § 608-2[1][A] at 6-42 (2018–2019 ed.) (“Bowman”).        Bowman

provides examples of the kinds of conduct we have deemed

admissible under HRE Rule 608(b), which includes conduct

regarding lies and falsifications.     Bowman, § 608-2[1][B] at

6-42-43 (citing, e.g., In re Estate of Herbert, 90 Hawaiʻi 443,

465, 979 P.2d 39, 61 (1999) (misrepresentation to probate court

in application for probate of will and to administer decedent’s

estate), and Cozine v. Hawaiian Catamaran, Ltd., 49 Haw. 77, 412

P.2d 669 (1966) (false affidavit)).     As further explained in

Bowman, “[t]he primary factor [in determining admissibility

under HRE Rule 608(b)] is the relevance of the proffered

impeaching material to affect the witness’ credibility.”

Bowman, § 608-2[1][C] at 6-43.

     In examining the ICA’s SDO, it is unclear what standard was

used to review the trial court’s admissibility determination.

The ICA stated that it “d[id] not disagree” with the trial court

that the Kuni, Lee, and Thomas proceedings “did not constitute

examples of untruthfulness under HRE Rule 608(b).”       Su, SDO at

5.   It then concluded that the district court “did not abuse its

discretion by preventing further cross-examination of Officer

Spiker on these incidents.”     Su, SDO at 6.

     We take this opportunity to clarify that, under the plain

language of HRE Rule 608(b), admissibility of evidence under HRE

                                  24
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    **


Rule 608(b) involves a two-step inquiry:          (1) whether the

specific conduct evidence proffered for the purpose of attacking

the witness’s credibility is probative of untruthfulness, and,

if so, (2) whether the probative value of the evidence of the

specific conduct is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the

jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence pursuant to HRE

Rule 403.       An appellate court reviews the trial court’s two-step

admissibility determination under the right/wrong standard as to

the first step, and under the abuse of discretion standard as to

the second step.

         Thus, under the first step, a witness may generally be

cross-examined8 about specific instances of conduct relevant to


8     However, when the “witness” is a defendant in a criminal case, allowing
cross-examination about specific instances of conduct probative of
untruthfulness may not survive an HRE Rule 403 balancing test because they
are more prejudicial than probative. State v. Culkin, 97 Hawaiʻi 206, 35 P.3d
233 (2001), provides an instructive example. In that case, the prosecution
filed a notice of intent to confront the defendant with evidence of using
another individual’s name to open a checking account and rent a house. 97
Hawaiʻi at 219, 35 P.3d at 246. Several other false identification cards were
discovered in the search of the house. Id. The defense argued admission of
that evidence would be prejudicial because of the defendant’s upcoming
forgery trial stemming from his use of false identification in the other
individual’s name to open a bank account and rent a house. Id. Before
trial, the circuit court ruled that if the defendant took the stand, the
prosecution could question him about using the other individual’s name to
open a bank account and rent a house, but it could not cross-examine him
about the other false identification cards. 97 Hawaiʻi at 219-20, 35 P.3d at
246-47. The defendant took the stand and testified that he only posed for
the picture for the false identification in the other individual’s name but
did, in fact, open up a bank account and rent a house under that name. 97
Hawaiʻi at 220, 35 P.3d at 247. The circuit court allowed cross-examination
as to the other false identification cards, then the defendant exercised his
                                                              (continued. . .)

                                      25
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **


credibility, if probative of untruthfulness.           A trial court’s

decision to allow or preclude cross-examination on specific

instances of conduct, based upon relevance under HRE Rules 401

and 402,9 is thus reviewed under the right/wrong standard.

     An example of the erroneous admission of irrelevant

specific instances of conduct occurred in State v. Stanley, 110

Hawaiʻi 116, 129 P.3d 1144 (App. 2005).         There, the ICA concluded

that the trial court erred in allowing defense counsel to cross-

examine the complaining witness about instances in which the

complaining witness stuck his middle finger at the defendant, as

such conduct was not for the purpose of attacking the witness’s

credibility under HRE Rule 608(b) and “had nothing to do with

dishonesty.”    110 Hawaii at 128, 129 P.3d at 1156.

(continued. . .)
right against self-incrimination as to that line of questioning. Id. We
initially held that the “possession of false identification cards, and
assorted activities undertaken therewith, were probative of untruthfulness.”
97 Hawaiʻi at 221, 35 P.3d at 248. We then noted the unfair prejudice
engendered by compelling the defendant to assert his fifth amendment
privilege in front of the jury. Id. We went on to hold that “under the
circumstances of this case, the circuit court abused its discretion in
permitting the prosecution to cross-examine [the defendant] about multiple
false identification cards discovered at his house with foreknowledge that
[the defendant] intended to invoke his fifth amendment privilege if
questioned about them” because he had an upcoming trial on a forgery charge
involving the false identification cards. 97 Hawaiʻi at 211, 219, 35 P.3d at
238, 246.

9     HRE Rule 401 provides, “‘Relevant evidence’ means evidence having any
tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence.” HRE Rule 402 provides, “All relevant evidence is
admissible, except as otherwise provided by the Constitutions of the United
States and the State of Hawaii, by statute, by these rules, or by other rules
adopted by the supreme court. Evidence which is not relevant is not
admissible.”



                                     26
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


     An example of the erroneous preclusion of relevant specific

instances of conduct occurred in State v. Estrada, 69 Haw. 204,

738 P.2d 812 (1987).    In that case, defense counsel sought to

cross-examine a complaining witness Maui Police Department

(“MPD”) police officer, Officer Taguma, alleging that a

confidential HPD internal affairs division (“IAD”) file would

reveal that the officer lied in his application for employment

with MPD.    69 Haw. at 211, 738 P.2d at 818.    The circuit court

in that case reviewed the IAD file in camera, ruled it

irrelevant, and sealed it, without the prosecutor or defense

counsel ever viewing the file.     69 Haw. at 211, 738 P.2d at 818.

This court concluded that Officer Taguma’s “alleged

falsifications [on his application for employment with MPD] were

relevant towards a determination of his credibility” and “should

have been admitted under the guidelines established in HRE Rule

608(b).”    69 Haw. at 219, 738 P.2d at 823.    We added that the

finder of fact “should possess all relevant evidence” concerning

the falsifications, and that it was “for the [finder of fact] to

decide how much weight to give the falsifications.”       Id.

     Once confronted on cross-examination with specific

instances of conduct probative of untruthfulness, the witness

may either admit or deny the misdeed.      We then turn to the

second step of the HRE Rule 608(b) analysis with respect to the

admission of extrinsic evidence regarding the specific instance

                                  27
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **


of conduct.    Even when the witness admits the misdeed, pursuant

to the plain language of HRE Rule 608(b), the court has

discretion to permit or exclude extrinsic evidence of the

misbehavior.    The admission of extrinsic evidence is subject to

the trial court’s balancing of the probative value of that

evidence against the danger of unfair prejudice, confusion of

the issues, or misleading the jury, or by considerations of

undue delay, waste of time, or needless presentation of

cumulative evidence, under HRE Rule 403.10          The trial court’s

ruling on the admission of extrinsic evidence is thus reviewed

for an abuse of discretion.

     Applying the two-step analysis to this case, we note that

the district court stopped at the first step of the HRE Rule

608(b) analysis, concluding that none of the three specific

instances of conduct were relevant and probative of Officer

Spiker’s untruthfulness.       The ICA generally agreed.       In

reviewing this determination de novo, we conclude that the

district court erred in finding that the Kuni and Thomas

proceedings were not probative of Officer Spiker’s credibility.

As to the Lee proceeding, the district court correctly found the


10    HRE Rule 403 provides, “Although relevant, evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of
cumulative evidence.”



                                     28
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


proffered evidence not relevant to, and probative of, Officer

Spiker’s untruthfulness.

     The district court erred in precluding defense counsel from

cross-examining Officer Spiker as to the Kuni ADLRO proceedings

because it was a specific instance of conduct clearly relevant

to Officer Spiker’s credibility that was probative of

untruthfulness.    The transcripts of the Kuni proceedings show

that Officer Spiker submitted a license revocation form to

ADLRO, which he signed, swearing and affirming that it was the

same form he gave to the defendant, Kuni.           On cross-examination,

he admitted that he altered the form after having given it to

Kuni and before submitting it to ADLRO.            The following

transcript shows that Officer Spiker submitted a falsely sworn

statement to ADLRO:

           ATTORNEY BURK: [counsel for Kuni]: Okay. So the form that
           you issued, the form that you issued to Ms. Kuni is in fact
           not the form that you provided to the ADLRO? It is not
           identical to the one you provided to ADLRO?

           OFFICER SPIKER:    Yes.

           ATTORNEY BURK: Okay. And the form that you issued or gave
           to the A[D]LRO, handed in to the ADLRO you had altered the
           form after giving it to Ms. Kuni, correct?

           OFFICER SPIKER:    I believe so, yes.

           ATTORNEY BURK:    Explain, if you have an explanation, or if
           you recall.

           OFFICER SPIKER: I can’t recall why I did that because
           normally I normally check it off and then make the copies
           but I can’t recall why, I know she initialed everything
           that she refused. I just made an error on my part. As I
           recall she did initial a refusal. . . I guess it is just
           -–



                                      29
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **


           ATTORNEY BURK: But whenever, on the form when you swear
           and affirm that you handed that form to her, that is not in
           fact true then, correct?

           OFFICER SPIKER:    Yes, in this instance, yes, not true.

           ATTORNEY BURK:    Thank you.   No further questions.

(Emphases added.)

     A law enforcement officer’s credibility is clearly called

into question where he admits to submitting a falsely sworn

document in an administrative proceeding due to a departure from

his usual practice.     Therefore, the district court erred in

precluding cross-examination of Officer Spiker on the Kuni ADLRO

proceedings.   We also cannot say that such error was harmless

beyond a reasonable doubt, as the outcome of Su’s trial hinged

upon the credibility of the two HPD witnesses against him.               See

State v. Pond, 118 Hawaiʻi 452, 469, 193 P.3d 368, 385 (2008)

(holding trial court’s preclusion of defendant’s cross-

examination of complaining witnesses as to her marijuana use was

not harmless beyond a reasonable doubt because there was a

reasonable possibility of a different trial outcome had the

factfinders been able to judge the credibility of the

complaining witness upon cross-examination).             Thus, on this

basis, Su’s conviction must be vacated.

     With respect to the Thomas proceedings, the still

photographs of the video-recording apparently show that,

contrary to Officer Spiker’s police report and trial testimony,



                                      30
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


Thomas did not have his fists clenched and was not throwing

punches.   Thus, the Thomas proceedings were relevant to Officer

Spiker’s credibility and probative of untruthfulness.

     With regard to the Lee proceedings, the trial court simply

rejected Officer Spiker’s estimates of distance and speed as

“not mak[ing] sense,” as related below:

           Looking in the light most favorable to State and resting
           slowly upon the testimony of Officer Spiker at this point
           in time, the Court agrees with defense counsel. Officer
           Spiker’s testimony simply does not make sense as he was --
           he testified that she crossed the double solid line three
           to five yards, which is nine to fifteen feet, at
           approximately 20 yards away from him in the opposite
           direction.
                 And if she was going the speed limit, and even if he
           was going at 25 miles an hour, within seconds that places
           her not only in the direct lane oncoming Officer Spiker,
           but at 15 feet at his outside estimate would place her in
           the -- partially the middle lane. So and in the event at
           that speed and if we listen to Officer Spiker and that she
           was at that distance for four to eight seconds simply
           doesn’t make physical sense.
                 As a result, the Court cannot take his testimony and
           grants the motion for judgment of acquittal.

Indeed, in the Lee case, Officer Spiker conceded on cross-

examination that he was “estimating,” “c[ould]n’t speculate” as

to his speed, and “c[ould]n’t recall” Lee’s speed.           Thus, the

district court did not err in disallowing use of this evidence

in cross-examining Officer Spiker.        The proffered evidence was

not relevant to Officer Spiker’s credibility and was therefore

inadmissible under HRE Rule 608(b).

     Thus, on remand, based on the first step of the HRE Rule

608(b) analysis, Su is entitled to cross-examine Officer Spiker

as to the Kuni and Thomas matters.        The extent of the cross-

                                    31
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


examination, as well as the admissibility of extrinsic evidence,

if offered, is subject to an HRE Rule 403 analysis.

     Lastly, we address the ICA’s statement that the district

court “had ‘in its possession sufficient information to appraise

the biases and motivations of the witness’ and did not abuse its

discretion by preventing further cross-examination of Officer

Spiker” concerning his testimony in the Kuni, Lee, and Thomas

proceedings.   Su, SDO at 6.     To the extent the ICA suggests that

the district court reached its judgment by taking into account

evidence it had excluded, such suggestion is wrong.        It is “well

established that a judge [in a bench trial] is presumed not to

be influenced by incompetent evidence.”       State v. Vliet, 91

Hawaiʻi 288, 298, 983 P.2d 189, 199 (1999).

                            V.   Conclusion

     For the foregoing reasons, we vacate the ICA’s July 2, 2019

Judgment on Appeal, as well as the district court’s August 2,

2018 Judgment.   This case is remanded to the district court for

further proceedings consistent with this opinion.

Jonathan Burge                   /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson



                                   32